       Case 1:15-cv-06549-CM-RWL Document 335 Filed 12/27/19 Page 1 of 1




December 27, 2019
VIA ECF
The Honorable Robert W. Lehrburger
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1960
New York, New York 10007-1312
Re:      In re Namenda Indirect Purchaser Antitrust Litigation, Case No. 15-cv-06549-CM-
         RWL (SBF Action) (S.D.N.Y.)
Dear Judge Lehrburger:

The Forest and Merz Defendants (collectively, “Brand Defendants”) submit this letter to seek the
Court’s guidance regarding its December 16, 2019 Order. ECF No. 322. The Court’s order
unambiguously directed SBA to “provide Defendants with an updated disclosure” identifying their
proposed deposition topics with greater particularity. Id. at ¶¶ 1, 3 (emphasis added).
Nevertheless, SBA improperly filed a six-page letter brief on the docket seemingly in further
support of its motion to compel rather than as an “updated disclosure.” ECF No. 333.

The Court’s Order further provides that by December 30, 2019, Brand Defendants “shall provide
a written response to Plaintiff.” ECF No. 322 at ¶ 3 (emphasis added). Thus, unless otherwise
instructed, Brand Defendants intend to serve their written objections on SBA in compliance with
the Order. Brand Defendants do not intend to file the objections on the docket. To the extent the
parties are unable to resolve the issues during the in-person meet and confer ordered by Your
Honor to take place by January 7, 2020, further briefing will follow in January as the Court
directed. ECF No. 322.

Additionally, on November 5, 2019, Forest submitted a letter motion seeking relief for deficiencies
in SBA’s responses to Forest’s First Set of Requests for Admission. ECF No. 296. SBA responded
to Forest’s motion on November 13, 2019 (ECF No. 298) and Forest filed its reply on November
14, 2019 (ECF No. 299). As the Court is aware, while this motion was pending, Judge McMahon
entered an order vacating the August 1, 2019 stipulated scheduling order and placing this case on
a “‘rocket docket’ expedited, multi-track discovery schedule.” ECF No. 311. In light of the new
expedited scheduling order, Forest respectfully requests the Court’s consideration of Forest’s
motion given the limited window for additional fact discovery.

Respectfully submitted,



Martin M. Toto
T +1 (212) 819-8200
E mtoto@whitecase.com

cc:     All counsel of record (via ECF)
